Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 1 of 21 PageID #: 7244




                           Exhibit 1
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 2 of 21 PageID #: 7245
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 3 of 21 PageID #: 7246
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 4 of 21 PageID #: 7247
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 5 of 21 PageID #: 7248
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 6 of 21 PageID #: 7249
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 7 of 21 PageID #: 7250
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 8 of 21 PageID #: 7251
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 9 of 21 PageID #: 7252
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 10 of 21 PageID #:
                                   7253
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 11 of 21 PageID #:
                                   7254
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 12 of 21 PageID #:
                                   7255
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 13 of 21 PageID #:
                                   7256
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 14 of 21 PageID #:
                                   7257
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 15 of 21 PageID #:
                                   7258
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 16 of 21 PageID #:
                                   7259
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 17 of 21 PageID #:
                                   7260
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 18 of 21 PageID #:
                                   7261
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 19 of 21 PageID #:
                                   7262




                                                         Lauren Fuller



                                                  Lauren Fuller
                                                              Lauren
                                                                       Lauren


                                   Peterson




                                              Peterson
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 20 of 21 PageID #:
                                   7263
Case 1:17-cv-06404-BMC-SMG Document 239-1 Filed 02/21/19 Page 21 of 21 PageID #:
                                   7264
